UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 97-2426



SUE F. DAVIS, and on behalf on her children,
Katherine D. Davis and Charlise S. Davis, and
in class; DONNA MCCOMAS, individually and in
class,

                                              Plaintiffs - Appellants,

          versus


RHONE-POULENC, INCORPORATED, d/b/a Rhone-
Poulenc Ag Company, a New York Corporation;
THE INSTITUTE PLANT OF WEST VIRGINIA,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CA-96-525-2)


Submitted:   August 13, 1998                 Decided:   August 28, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sue F. Davis, Donna McComas, Appellants Pro Se. Alvin Lee Emch,
Gretchen M. Callas, Mychal Schultz, JACKSON & KELLY, Charleston,
West Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court’s order granting summary

judgment in favor of the Appellees and dismissing this civil

action. We have reviewed the record and the district court’s opin-

ion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Davis v. Rhone-Poulenc Inc., No.

CA-96-525-2 (S.D.W. Va. Sept. 11, 1997). We deny Appellants’ motion

to have deposition transcripts made a part of the record on appeal

and dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2